Citation Nr: 1302565	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  05-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for right thigh fracture with intramedullary rod and degenerative joint disease of the hip, rated 10 percent disabling prior to October 18, 2007; 20 percent disabling from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008; and 30 percent disabling from January 10, 2008.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for right iliac crest and thigh residual scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

In pertinent part, the September 2003 rating decision granted a 10 percent disability rating for a single right hip and knee disorder, effective May 7, 2003, and awarded an increased disability rating of 10 percent for right iliac crest and thigh residual scars.  The Veteran submitted a timely notice of disagreement with respect to this determination and perfected appellate review with a February 2005 Appeal To Board Of Veterans' Appeals (VA Form 9).

Prior to evaluating the merit of his claims, the Board remanded the matters for further development.  Pursuant to that remand, a February 2008 rating decision consequently granted an increased 20 percent disability rating for the right hip and knee disorder, effective October 18, 2007, and an increased 10 percent disability rating for right iliac crest and thigh residual scars, effective as of the date of claim.  When the matters were again returned for appellate review, the Board, in September 2008, denied an increased disability rating for the right hip and knee disorder.  Subsequently, the Veteran filed a timely appeal of this Board decision, and in an August 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision addressing the Veteran's increased rating claim and remanded the matter for compliance with the terms of the Court decision.  The Board subsequently remanded the case in May 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's treatment from VA and private providers, provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ obtained the identified treatment records and scheduled the Veteran for VA examinations, which were conducted in May and June 2012.  The Veteran was then provided a Supplemental Statement of the Case in July 2012, in which the AOJ again denied the Veteran's claims for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, during the pendency of the Veteran's claim, an October 2008 rating decision granted an increased 30 percent disability rating for the right hip and knee disorder, effective January 10, 2008, and a June 2010 rating decision granted a temporary total disability rating based on treatment necessitating convalescence, from November 9, 2007, to January 10, 2008.  

The AOJ issued a further rating decision in July 2012 in which it granted the Veteran service connection for degenerative joint disease of the right knee, with an initial disability rating of 10 percent.  In that decision, the AOJ also awarded the Veteran entitlement to a total disability rating based on unemployability due to service-connected disability.  As the appeal of the Veteran's claim for an initial rating in excess of 10 percent for degenerative joint disease of the right knee emanates from his disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In December 2006, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In March 2011, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing; however, in a March 2011 statement, he waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2012).  Accordingly, the Board may properly evaluate the Veteran's claims.

Additionally, the Veteran has indicated that he fell and fractured his ribs as a result of his knees giving out.  The Board thus infers a claim of service connection for rib fracture secondary to service-connected knee disability.  As this claim has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the period prior to October 18, 2007, the Veteran's right thigh fracture with intramedullary rod and degenerative joint disease of the hip was manifested by pain on forced motion and tenderness to palpation of the right hip, with full range of motion of the right knee and hip and mild degenerative joint disease tantamount to no more than mild disability.

2.  For the period from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008, the Veteran's service-connected right thigh fracture with intramedullary rod and degenerative joint disease of the hip was manifested by flexion to no worse than 85 degrees and adduction to no worse than 20 degrees, even when pain is taken into consideration, tantamount to no more than moderate disability.

3.  For the period from January 10, 2008, the Veteran's right thigh fracture with intramedullary rod and degenerative joint disease of the hip has been manifested by flexion to 60 degrees and limited range of motion when pain is considered, tantamount to malunion of the femur with marked disability.

4.  The Veteran's degenerative joint disease of the right knee has been manifested by subjective complaints of pain, swelling, and weakness, with motion limited to 10 degrees of extension and 45 degrees of flexion when pain on motion is taken into consideration, and instability of the anterior and posterior cruciate ligaments of the right knee.

5.  The Veteran has four residual scars on his right iliac crest, right buttocks and right thigh; one scar is deep and non-linear, measuring 4.08 square centimeters in total area; two of the scars are tender to palpation; none of the scars are unstable, adherent to the underlying tissue, and none cause limitation of function.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right thigh fracture with intramedullary rod and degenerative joint disease of the hip, for the period prior to October 18, 2007, were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5255 (2012).

2.  The criteria for a disability rating in excess of 20 percent for right thigh fracture with intramedullary rod and degenerative joint disease of the hip, for the period from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008, were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5255 (2012).

3.  The criteria for a disability rating in excess of 30 percent for right thigh fracture with intramedullary rod and degenerative joint disease of the hip, for the period from January 10, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5255 (2012).

4.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2012).

5.  The criteria for a separate 10 percent disability rating for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2012).

6.  The criteria for a separate 10 percent disability rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257 (2012).

7.  The criteria for a disability rating in excess of 10 percent for right iliac crest and thigh residual scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.7, 4.27, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  In this respect, through May 2003, April 2007, and December 2007 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the April 2007 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the May 2003, April 2007, and December 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2003, April 2007, and December 2007 letters.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records of post-service treatment the Veteran has received from both private and VA treatment providers have been obtained and associated with the record.  The Veteran was given VA examinations in June 2003, February 2007, October 2007, January 2008, and May 2012; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted physical examination of the Veteran.  Collectively, they provide the information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to obtain a VA examination or opinion with respect to the claims for higher ratings has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  He testified before a Veterans Law Judge at a videoconference hearing in December 2006.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

The Veteran contends that his right thigh fracture with intramedullary rod and mild degenerative joint disease of the hip and his degenerative joint disease of the right knee have been more disabling than indicated by the assigned ratings.  He further contends that his right iliac crest and thigh residual scars are more disabling than indicated by the 10 percent rating currently assigned.  He therefore contends that higher ratings are warranted.


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in June 2003, February 2007, October 2007, January 2008, May 2012, and June 2012, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  At the June 2003 examination, the Veteran complained of aching in his right thigh and hip, as well as occasional tenderness in the hip.  He was noted to have normal gait and posture on physical examination, and the range of motion of his right hip and right knee were found to be normal.  No specific degrees of motion were provided in the examination report, however.  The examiner noted that the Veteran experienced pain with forced internal rotation of the right leg and tenderness to deep palpitation of the right buttocks.  Radiological examination revealed a normal right hip, and the examiner diagnosed the Veteran with a symptomatic, healed callus of the right femur.  

Report of the February 2007 VA examination reflects that the examiner observed three scars on the Veteran's right trunk, iliac crest, and thigh.  The scar on the Veteran's right upper inguinal area was found to be 0.9 square centimeters in area, with no tenderness to palpation, adherence, soft tissue damage, skin ulceration, or breakdown over the scar noted.  In addition, no limitation of motion or loss of function was noted.  A second scar on the Veteran's right lateral thigh measuring 12 square centimeters was also noted, with no tenderness to palpation, adherence, soft tissue damage, skin ulceration, or breakdown over the scar noted.  A third scar on the Veteran's right thigh was also observed, measuring 3.0 square centimeters in area and displaying no tenderness to palpation, adherence, soft tissue damage, skin ulceration, or breakdown over the scar noted.

Report of the October 2007 VA examination noted the Veteran's complaints of pain, giving way, and instability in his right hip and right knee.  Physical examination revealed an antalgic gait, but no abnormal weight-bearing was found.  Range of motion of the Veteran's right hip was found to be flexion to 85 degrees, extension to 20 degrees, abduction to 20 degrees, adduction to 20 degrees, internal rotation to 10 degrees, and external rotation to 20 degrees.  Each movement was noted to cause pain at the end of the range of motion, with no additional limitation on repetitive motion.  Range of motion of the Veteran's right knee was found to be from 0 to 85 degrees.  The examiner noted that the Veteran experienced crepitus, tenderness, painful movement, weakness, and guarding in the right hip, as well as crepitus, tenderness, and painful motion in the right knee.  In addition, the examiner noted the Veteran to have instability in the anterior and posterior cruciate ligaments of his right knee.  Radiological examination revealed moderate degenerative changes in the right hip and mild degenerative changes of the right knee. 

Report of the January 2008 VA examination concerning the Veteran's joints noted that the Veteran again complained of right hip and knee pain.  The examiner found that the Veteran's right leg was 2 centimeters shorter than his left and noted his complaint of painful and limited motion in his right hip.  In addition, the examiner found flail joint or false flail joint of the right hip.  The Veteran stated that he was unable to stand for more than 15 to 30 minutes and was unable to walk more than a few yards.  He reported that he had stopped working due to his hip and knee problems.  Radiological examination revealed degenerative changes in the right hip and knee.  Physical examination found the Veteran to have no deformity or giving way in the knee, although pain, tenderness, stiffness, and weakness were noted in the joint.  The examiner also found instability in the Veteran's right knee.  Range of motion of the Veteran's right hip was found to be flexion to 90 degrees, extension to 15 degrees, abduction to 20 degrees, adduction to 10 degrees, internal rotation to 20 degrees, and external rotation to 20 degrees.  Each movement was noted to cause pain at the end of the range of motion, with no additional limitation on repetitive motion.  Range of motion of the Veteran's right knee was found to be from 0 to 140 degrees.  

The Veteran also underwent VA examination of his scars in January 2008.  At that time, a scar measuring 1.3 square centimeters was noted on the Veteran's right anterior hip.  Physical examination revealed no tenderness to palpation, adherence, soft tissue damage, skin ulceration, skin breakdown, or other limitation of motion or functional loss.  In addition, two scars were noted on the Veteran's right thigh.  The first measured 6.0 square centimeters in area, with the second measured at 8.4 square centimeters.  Physical examination of those scars revealed no tenderness to palpation, adherence, soft tissue damage, skin ulceration, skin breakdown, or other limitation of motion or functional loss.  Finally, a scar was noted on the Veteran's right lateral buttock measuring 1.95 square centimeters in area.  This scar was similarly found to display no tenderness to palpation, adherence, soft tissue damage, skin ulceration, skin breakdown, or other limitation of motion or functional loss.  

The Veteran again underwent VA examination of his right hip and right knee in May 2012, pursuant to the Board's remand.  Report of the examination of the Veteran's right hip noted a diagnosis of degenerative joint disease of the hip, status post right femur fracture with open reduction and internal fixation.  The Veteran reported that his physicians had told him he needs a right hip replacement due to "deterioration" in the hip related to the implanted rod and a failed removal.  Range of motion of the Veteran's right hip was found to be flexion to 80 degrees, with pain beginning at 60 degrees; extension to 0 degrees; abduction lost beyond 10 degrees; adduction limited so that he cannot cross his legs; and rotation limited so that he cannot toe out more than 15 degrees.  Repetitive motion was noted to limit the range of flexion to 75 degrees.  In addition, physical examination revealed weakened movement, pain, deformity, atrophy of disuse, and disturbance of locomotion.  The Veteran's hip was tender to palpation on the right, with muscle strength of 3/5.  No ankylosis was found, but the examiner noted malunion of the right femur with marked hip disability.  The examiner found that the Veteran's right leg was 5 centimeters shorter than his left and noted the Veteran's complaint of painful and limited motion in his right hip.  The examiner noted that the Veteran used a cane constantly, and occasionally used crutches, to ambulate.  Radiological examination revealed degenerative changes in the right hip.  The examiner found that the Veteran's hip and knee disabilities rendered him unable to work. 

Report of the May 2012 VA examination of the Veteran's right knee reflects a diagnosis of degenerative joint disease of the knee.  The Veteran reported daily flare-ups of pain in the knee.  Range of motion of the knee was found to be from 0 to 90 degrees, with pain beginning at 10 degrees of extension and 45 degrees of flexion.  Repetitive motion testing was noted to cause reduced and weakened movement, as well as pain, swelling, deformity, and disturbance of locomotion favoring the right knee.  Tenderness to palpation of the knee was also noted, as was decreased muscle strength of 4/5.  Stability testing found normal stability in the knee, and no subluxation or dislocation was noted.  

The Veteran underwent further VA examination of his scars in June 2012.  At that time, he complained of tenderness in two scars total: in the right lateral thigh scar and the right iliac crest scar.  Both were noted to cause tenderness when he wears a belt or carries change in his right pocket.  None of the Veteran's scars were noted to be unstable.  Two scars on the Veteran's right thigh were found; the first was found to be a superficial, non-painful, linear scar measuring 9.94 square centimeters in area.  The second was noted to be a painful, deep, non-linear scar of 4.08 square centimeters in area.  The Veteran was also noted to have a superficial, painful, linear scar on his right iliac crest of 7.77 square centimeters in area.  None of the Veteran's scars were noted to cause limitation of function or other functional loss.  In total, the Veteran was noted to have three scars, two of which were painful and one of which was deep and non-linear.  The total area of the deep, non-linear scar was found to be 4.08 square centimeters.  

Records of the Veteran's ongoing treatment with VA treatment providers reflect that he has consistently sought treatment for his right hip and right knee problems in the years since his claim was filed.  Report of an August 2008 VA orthopedic consult reflects the Veteran's complaints of pain in his right hip, which was found at the time to be degenerative joint disease in the hip.  He was noted at the time not to be able to engage in manual labor secondary to the hip disorder.  He was seen in June 2009 for complaints of his right knee giving out.  Similarly, the Veteran's private treatment provider has submitted multiple statements in support of the Veteran's claim.  In May 2003, January 2004, and March 2005 letters, the private physician noted that the Veteran experienced degenerative joint disease of the right hip and right knee.  The physician noted in May 2003 that the Veteran's right femur was not demineralized or weakened around the implanted rod.  Range of motion of the Veteran's knee was noted to be from 0 to 122 degrees in the January 2004 letter.  The Veteran underwent surgery in November 2007 to remove the implanted rod; the surgery was partially successful, removing a portion of the rod.  He was noted at a May 2012 private treatment visit to experience osteoarthritis in his right knee, with range of motion from 10 to 110 degrees in the knee.  

In addition to the medical evidence, the Veteran has submitted statements in support of his claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.  The Veteran has also stated on multiple occasions, including at his December 2006 hearing, that he believes his right hip and right knee disabilities to be two separately compensable disorders.  He has also stated on multiple occasions, including at the December 2006 hearing, that he had two scars on his right hip and thigh that caused him pain.

Right Hip Disability

With regard to the Veteran's service-connected right thigh fracture with intramedullary rod and degenerative joint disease of the hip, following its review of the medical evidence of record, the Board finds that the disability did not warrant a rating higher than 10 percent for the period prior to October 18, 2007.  The Board also finds that, for the period from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008, the disability did not warrant a rating higher than 20 percent; in addition, the Board finds that a rating higher than 30 percent is not warranted from January 10, 2008, for the Veteran's right thigh fracture with intramedullary rod and degenerative joint disease of the hip.

Initially, the Board notes that arthritis shown by radiological studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 directs that the evaluation of traumatic arthritis be undertaken by application of Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, radiological evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The RO has evaluated the Veteran's right thigh fracture with intramedullary rod and degenerative joint disease of the hip utilizing the rating criteria found at Diagnostic Code 5255, impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2012).  Under Diagnostic Code 5255, with malunion of the femur, a 10 percent rating is for application with slight knee or hip disability, a 20 percent rating is for application when there is moderate knee or hip disability; and a 30 percent rating is for application with marked knee or hip disability.  Where there is fracture of shaft or anatomical neck of the femur, a 60 percent rating is for application when there is fracture of surgical neck with false joint, or where there is nonunion, without loose motion, weight-bearing preserved with aid of brace.  An 80 percent rating is for application with nonunion, with loose motion (spiral or oblique fracture).  Id.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating greater than 10 percent for the Veteran's right hip disability is not warranted at any time prior to October 18, 2007; a rating greater than 20 percent for the disability is not warranted for the period from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008; and a rating greater than 30 percent is not warranted from January 10, 2008.

In so finding, the Board notes that the evidence shows the Veteran's right hip disability to be "slight," rather than "moderate," prior to October 18, 2007.  Significantly, the report of the June 2003 VA examination indicates that the Veteran experienced pain with forced internal rotation of the leg and was tender to deep palpitation of the right buttocks; he also complained of aching and occasional tenderness in his hip.  However, his range of motion was found to be normal, as was radiological evaluation.  In addition, private treatment providers noted the Veteran to experience only "mild" degenerative joint disease of the right hip in a May 2003 letter; that physician specifically noted that there were no deficiencies in the bone surrounding the rod in the Veteran's femur.  Further, VA treatment notes from June 2006 document that the Veteran was found to have only mild pain to external rotation of the right hip joint.  In light of the medical evidence, the Board finds that, prior to October 18, 2007, the Veteran's right hip disability was best characterized as "slight" under the provisions of Diagnostic Code 5255.

Regarding the period from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008, the Board notes that the evidence shows the Veteran's right hip disability to be "moderate," but not "marked," during those times.  Significantly, the Board notes that the October 18, 2007, VA examination reflected findings of "moderate" degenerative joint disease in the right hip as well as flexion limited to 85 degrees when pain is considered, an antalgic gait, and subjective complaints of pain and weakness in the hip.  No limitation of abduction beyond 10 degrees, inability to cross the legs, or inability to toe out more than 15 degrees was noted.  In light of the medical evidence, the Board finds that, from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008, the Veteran's right hip disability was best characterized as  "moderate" under the provisions of Diagnostic Code 5255.

Concerning the Veteran's right hip disability from January 10, 2008, the Board notes that the evidence shows the Veteran's right hip disability to be "marked."  In so finding, the Board looks initially to the findings of the May 2012 VA examiner, who specifically stated that the Veteran's right hip disability consisted of malunion of the femur with marked hip disability.  Pain and limitation of motion of the Veteran's right hip were noted by both the January 2008 and May 2012 VA examiners, as was moderate degenerative joint disease of the right hip.  Importantly, although limitation of motion throughout the range of hip motion was noted, no ankylosis or flail joint of the hip has been found, nor is there evidence of a current fracture of the surgical neck, shaft, or anatomical neck of the Veteran's right femur to warrant a higher rating under Diagnostic Code 5255.  In light of this medical evidence, the Board finds that, for the period from January 10, 2008, the Veteran's right hip disability is best characterized as "marked" under the provisions of Diagnostic Code 5255.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected right thigh fracture with intramedullary rod and degenerative joint disease of the hip.  Although there is radiological evidence of degenerative changes (arthritis) of the right hip, the Veteran is already being rated for limitation of motion of the hip associated with such degenerative changes as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  A higher rating on account of limited extension, abduction, or adduction is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  In addition, without evidence of ankylosis of the hip or flail joint, a higher rating is not warranted for impairment of the hip joint.  See 38 C.F.R. § 4.17a, Diagnostic Codes 5250 and 5254 (2012).  In that connection, although the Board acknowledges that the October 2007 VA examiner answered "Yes" when asked if the Veteran experienced "flail joint or false flail joint," this finding has not been clarified or confirmed; to the contrary, at the May 2012 VA examination, the Veteran was specifically found to have not a flail joint but a malunion of the femur with marked hip disability.  This disorder is correctly addressed in the rating criteria as set forth in Diagnostic Code 5255.

In sum, the evidence of record shows that, for the period prior to October 18, 2007, a rating higher than 10 percent for the Veteran's right thigh fracture with intramedullary rod and degenerative joint disease of the hip is not warranted.  For the period from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008, the evidence of record shows that a rating higher than 20 percent for the Veteran's right thigh fracture with intramedullary rod and degenerative joint disease of the hip is not warranted.  Finally, the evidence shows that, from January 10, 2008, a rating higher than 30 percent for the Veteran's right thigh fracture with intramedullary rod and degenerative joint disease of the hip is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5255 (2012).  The preponderance of the evidence is against the claim.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

Right Knee Disability

As an initial matter, the Board notes that, in a July 2012 rating decision, the RO granted the Veteran service connection for what it categorized at the time as degenerative joint disease of the right knee, assigning an initial 10 percent disability rating.  The Board finds that this action satisfies the Court's August 2010 Memorandum Decision that instructed VA to assign separate disability ratings for the Veteran's respective right hip and right knee disorders.  Thus, what remains on appeal before the Board is the evaluation of the initial 10 percent disability rating assigned for the Veteran's service-connected right knee disability.

In this case, the Veteran has complained on multiple occasions of pain in the knee and has been diagnosed with degenerative joint disease in the knee by both private and VA treatment providers.  At a private evaluation in November 2005, he was noted to have a full range of motion in the knee, with pain at the end of the range of motion and no instability.  Similarly, at the October 2007 VA examination, the Veteran had a range of motion of the right knee from 0 to 85 degrees, with findings of instability made at the time.  The January 2008 VA examination also found the Veteran to experience instability in the knee, although a finding of a full range of motion from 0 to 140 degrees was made.  Report of the May 2012 VA examination revealed complaints of pain in the knee with limited motion of flexion to 90 degrees, with pain at 45 degrees, and extension to 0 degrees, with pain at 10 degrees. No instability was noted at that examination.  Similarly, the Veteran's private physician again diagnosed him with arthritis in the right knee, with a range of motion from 10 to 110 degrees, at a May 2012 treatment visit.

The RO has evaluated the Veteran's degenerative joint disease of the right knee under Diagnostic Code 5260-5003.  See 38 C.F.R. § 4.27 (2012) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  As noted above, Diagnostic Code 5003 provides that arthritis shown by radiological studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  

In addition, under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Further, the Board notes that recurrent subluxation or lateral instability is separately compensable under Diagnostic Code 5257.  

In this case, the Board finds that the Veteran has shown compensable limitation of both flexion and extension of his right knee, warranting separate ratings as set forth in VAOPGCPREC 9-2004 (September 17, 2004).  In this case, the RO initially evaluated the Veteran's limitation of flexion as noncompensable, instead assigning a 10 percent disability rating for arthritis under Diagnostic Code 5003.  However, the Board notes that, at the May 2012 VA examination, the Veteran displayed compensable limitation of flexion of 45 degrees, when pain on motion is taken into consideration.  Thus, the Board finds that the proper Diagnostic Code under which to evaluate the Veteran's service-connected degenerative joint disease of the right knee is Diagnostic Code 5260.  The limitation of flexion to 45 degrees found at the May 2012 VA examination warrants a 10 percent disability rating, but no higher, under that Diagnostic Code.  A rating in excess of 10 percent for the Veteran's limitation of flexion of the right knee is not warranted, given that at no time has he been shown to have flexion limited to 30 degrees, even when pain on motion is considered, to warrant a 20 percent disability rating.

In addition, the Board finds that a separate 10 percent disability rating is warranted for the Veteran's limitation of extension of the right knee under Diagnostic Code 5261.  As noted above, that Diagnostic Code provides for a 10 percent disability rating when extension of the knee is limited to 10 percent.  Here, at the May 2012 VA examination, the Veteran's extension of the right knee was noted to be limited to 10 degrees when pain is considered.  The Veteran's private treating physician made a similar finding at a May 2012 treatment visit, at which the Veteran was noted to have extension limited to 10 degrees with complaints of pain.  Thus, the Board finds that a separate 10 percent disability rating is warranted for the Veteran's limitation of extension of the right knee.  In reaching these decisions, the Board acknowledges that the Veteran has been noted to have pain on both flexion and extension in his right knee, with limitation of flexion to 45 degrees and extension to 10 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

Similarly, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is warranted based on subluxation or lateral instability for the Veteran's right knee.  In so finding, the Board looks to both the October 2007 and January 2008 VA examinations; on both occasions, the Veteran was found to have instability of the anterior and posterior cruciate ligaments in multiple positions of flexion.  Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, the Veteran has complained of instability in his right knee, and instability of the knee has been identified on physical examination at multiple VA examinations.  In so finding, the Board acknowledges that no instability of the knee was found at the most recent VA examination, conducted in May 2012.  However, there remains evidence of a current disability as defined by McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, although the Veteran's May 2012 VA examiner concluded that the Veteran does not suffer from instability of the right knee, the Board notes that he has a history of diagnosis of anterior and posterior cruciate ligaments.  Therefore, the Board finds that a separate 10 percent disability rating is warranted for the Veteran's right knee on account of instability.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an even higher disability rating than assigned or that certain rating criteria should not be employed, he is not competent to make such an assertion. 

Residual Scar

The Veteran's service-connected right iliac crest and thigh residual scars have been rated as 10 percent disabling under both previous and current versions of Diagnostic Code 7804, which addresses painful scars not of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Because the AOJ has rated the Veteran's scars as 10 percent disabling under both versions of Diagnostic Code 7804, both the former and the revised criteria will be considered in evaluating the Veteran's service-connected scars.  (The Veteran was notified of the change in criteria by way of the Supplemental Statement of the Case that was issued in July 2012.)

The schedular disability rating criteria for scars are found at 38 C.F.R. § 4.118.  The criteria of the Diagnostic Codes found under § 4.118 changed effective October 23, 2008.  73 Fed. Reg. 54,710 (October 23, 2008).  The Veteran's claim was submitted in May 2003.  Prior to October 23, 2008, the criteria for rating painful scars provided a regulatory maximum of 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Effective October 23, 2008, the criteria for rating painful scars provided a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful; and, a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118 Diagnostic Code 7804 (2012).  The new criteria also provide that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2012). 

After review of the Veteran's file, the Board finds that the medical evidence shows that the Veteran has four scars on his right iliac crest, lateral thigh, and buttocks; two of these scars have been identified as painful, both with stable skin covering that is not disfiguring and that are not visible scars on the head or face.  The Board finds that the evidence shows that two of the Veteran's service-connected scars are painful but do not have instability or skin breakdown.  That symptom meets the criteria for a 10 percent disability rating, but no higher, under both the old and new diagnostic criteria.  

In so finding, the Board notes initially that the Veteran is currently receiving a 10 percent rating under prior Diagnostic Code 7804 for painful scarring; this is the highest rating available under that Diagnostic Code, and thus no higher rating under that Diagnostic Code is available.  Otherwise, here, the Veteran's scars have not been found to be unstable, as there is no indication that the Veteran experiences any loss of skin over the scars.  They have further not been noted to cause limited motion.  In addition, the single scar found to be deep and non-linear has a total area of 4.08 square centimeters.  As such, a 10 percent evaluation under prior Diagnostic Code 7801 or 7803 is not warranted.  The Veteran's scars have been further found to measure, at most, 21.79 square centimeters in total at the June 2012 VA examination, which means that a compensable rating under prior Diagnostic Code 7802 is not warranted.  As already noted, the examiner did not find any instability, and found that the Veteran's scars did not cause any limitation of function.  As such, a 10 percent evaluation under prior Diagnostic Code 7803 or 7805 is not warranted.

The Board similarly finds that a rating higher than 10 percent for the Veteran's right iliac crest and thigh residual scars is not warranted under the current version of Diagnostic Code 7804.  In that connection, the Board notes that the Veteran has, at most, two painful scars: one on his right iliac crest, and one on his right thigh.  Two painful scars are properly compensated by the 10 percent rating assigned under current Diagnostic Code 7804.  The Veteran has not complained that more than two of his scars are painful, and no examiner has found such, rendering a higher rating under current Diagnostic Code 7804 inappropriate.  In addition, no higher rating is available under any other Diagnostic Code rating scars other than of the head, face, or neck.  This is so because the Veteran's single deep, non-linear scar has a total area of 4.08 inches, rendering a 10 percent rating under Diagnostic Code 7801 unavailable.  Similarly, the total area of the Veteran's right iliac crest and thigh scars is less than the 929 square centimeters required for a 10 percent rating under Diagnostic Code 7802.  Because the Veteran currently has no more than two painful scars-as found by the VA examiners in January 2008 and June 2012 and as attested by the Veteran himself at the December 2006 hearing-the criteria for a higher disability rating under current Diagnostic Code 7804 are not met. 

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an even higher disability rating than assigned or that certain rating criteria should not be employed, he is not competent to make such an assertion. 

Extra-Schedular Consideration

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Further, although VA examiners have found him to be unable to work as a consequence of his service-connected knee and hip disabilities, the Board notes that the Veteran has been awarded entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) based, in part, on his right knee and right hip disorders.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are those contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected right thigh fracture with intramedullary rod and degenerative joint disease of the hip warrants ratings of no more than the 10 percent assigned prior to October 18, 2007; the 20 percent assigned from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008; and the 30 percent assigned from January 10, 2008.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5255 (2012).  In addition, the Board finds that an initial rating in excess of 10 percent for the Veteran's degenerative joint disease of the right knee, based on limitation of flexion, is not warranted.  The Board further finds that separately compensable ratings are warranted for limitation of extension of the right knee and instability in the right knee.   38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2012).  Finally, the Board finds that a rating higher than 10 percent for right iliac crest and thigh residual scars is not warranted.  38 C.F.R. § 3. 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an disability rating higher than 10 percent for right thigh fracture with intramedullary rod and degenerative joint disease of the hip for the period prior to October 18, 2007, is denied.

Entitlement to a disability rating higher than 20 percent for right thigh fracture with intramedullary rod and degenerative joint disease of the hip from October 18, 2007, to November 9, 2007, and from January 1, 2008, to January 10, 2008, is denied.

Entitlement to a disability rating higher than 30 percent for right thigh fracture with intramedullary rod and degenerative joint disease of the hip from January 10, 2008, is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease with limitation of flexion of the right knee is denied.

Entitlement to a separate 10 percent disability rating for degenerative joint disease with limitation of extension of the right knee is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for instability of the right knee is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to a disability rating higher than 10 percent for right iliac crest and thigh residual scars is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


